
	
		I
		111th CONGRESS
		2d Session
		H. R. 5621
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2010
			Ms. Linda T. Sánchez of
			 California (for herself, Ms. Lee of
			 California, and Mr. Paul)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Water Resources Development Act of 1986 to
		  authorize funds in the Harbor Maintenance Trust Fund to be used to pay up to
		  100 percent of the eligible costs of preparing Federal environmental impact
		  statements for certain navigation projects, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Harbor Maintenance Trust Fund Improvement Act of
			 2010.
		2.Harbor
			 Maintenance Trust Fund
			(a)Costs of
			 preparing environmental impact statementsSection 210(a) of the Water Resources
			 Development Act of 1986 (33 U.S.C. 2238(a)) is amended—
				(1)by striking
			 and at the end of paragraph (1);
				(2)by striking the
			 period at the end of paragraph (2) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(3)up to 100 percent of the eligible costs of
				preparing a Federal environmental impact statement for a navigation project for
				a harbor or inland harbor or any separable element
				thereof.
						.
				(b)Conforming
			 amendments
				(1)Cost-sharing
			 requirementsSection 105(a) of such Act (33 U.S.C. 2215(a)) is
			 amended by adding at the end the following:
					
						(4)Environmental
				impact statementsNotwithstanding any other provision of this
				section, funds appropriated pursuant to section 210(a)(3) shall be used to pay
				up to 100 percent of the cost of preparing a Federal environmental impact
				statement for a navigation project for a harbor or inland harbor or any
				separable element
				thereof.
						.
				(2)Amendment to
			 Trust Fund CodeSection 9505(c)(1) of the Internal Revenue Code
			 of 1986 is amended by striking Water Resources Development Act of
			 1996 and inserting Harbor Maintenance Trust Fund Improvement Act
			 of 2010.
				(c)ApplicabilityThe
			 amendments made by this section shall apply to cost-sharing requirements under
			 agreements entered into after the date of enactment of this Act.
			
